Citation Nr: 0207006	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  00-09 534	)	DATE
	)
	)
                        
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than March 14, 
1989, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to ratings for bilateral defective hearing 
higher than 10 percent from March 14, 1989, 30 from November 
29, 1999, and 40 percent from November 21, 2000.  

(The issue of entitlement to an increased rating for 
bilateral pes planus, currently evaluated as 30 percent 
disabling, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Lisa Lavelle Burke, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from August 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which awarded service connection for 
bilateral hearing loss, and assigned an initial rating of 
10 percent from March 14, 1989, and a 30 percent rating from 
November 29, 1999.  The veteran appealed both the effective 
date of the award of service connection, and the ratings 
assigned.  He maintained that the grant of service connection 
should have been made effective from 1945, when he claims to 
have filed his original service connection claim for 
defective hearing, and that a current rating of at least 
60 percent should be assigned for hearing loss to correctly 
reflect the degree of hearing loss and functional impairment.  
In June 2001, during the pendency of the appeal, the RO 
reviewed the report of a VA audiological examination 
performed in November 2000 and increased the rating for 
hearing loss to 40 percent from November 21, 2000.  The 
veteran has continued his disagreement with respect to the 
rating warranted for the disability.  

In response to conflicting information of record as to 
whether the veteran wished to appear at a hearing in 
connection with his appeal, the Board mailed a letter to the 
veteran on November 2, 2001, to request clarification.  
Through his attorney, the veteran replied that he no longer 
wished to appear at a hearing and that the case should be 
considered on the evidence of record.  

During the course of the appeal, the veteran has raised 
additional issues involving entitlement to service connection 
for tinnitus, vertigo, and injuries received in falls 
associated with service-connected disabilities, and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  These matters 
are not before the Board and will not be addressed herein.  
The RO provided the veteran with additional information by 
letter on July 13, 2001, regarding evidence required for 
further action on these claims.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal.  

2.  A claim for service connection for hearing loss was 
received on March 14, 1989.  

3.  By a decision of March 1994, the Board denied service 
connection for bilateral hearing loss.  

4.  By a decision of August 1999, the Board found that 
evidence received since the Board's March 1994 denial of 
service connection for hearing loss was new and material and 
that the previously denied claim was reopened.  

5.  By a rating decision of February 23, 2000, the RO granted 
service connection for bilateral hearing loss and assigned 
disability evaluations of 10 percent from March 14, 1989, and 
30 percent from February 1, 1999; a 40 percent rating was 
later assigned from November 21, 2000.  

6.  During the period beginning on March 14, 1989, to March 
3, 1998, the veteran's bilateral hearing loss was manifested 
by no greater than Level IV hearing impairment in each ear; 
at the time of a March 1998 VA examination, the veteran's 
right ear manifested Level VI hearing impairment, and the 
left ear manifested Level III hearing impairment.

7.  During the period beginning on November 29, 1999, the 
evidence of record demonstrated that the veteran's service-
connected bilateral hearing loss was manifested by no greater 
than Level VI hearing impairment in each ear under Table VIa.  

8.  At the time of an April 2000 audio examination, the 
veteran's hearing impairment was manifested by Level VII 
hearing impairment in the right ear under Table VI, and Level 
VIII hearing impairment in the left ear, under Table VIa.

9.  At the time of a November 29, 2000, VA examination, the 
veteran's service-connected bilateral hearing loss was 
manifested by no more than Level VII hearing impairment in 
either ear under Table VIa.  


CONCLUSIONS OF LAW

1.  An effective date earlier than March 14, 1989, is not 
warranted for the grant of service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5110, 7104 (West 1991); 
38 C.F.R. § 3.400 (2001).

2.  The criteria for ratings higher than 10 percent from 
March 1989, and 30 percent from November 1999 for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.102, 3.159); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2001).  

3.  A 40 percent rating (but no higher) is granted from April 
26, 2000.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. § 3.102, 3.159); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service department medical records show that no complaints or 
defects involving the ears were reported on examination for 
induction into military service.  Hearing acuity was reported 
as 15/15 in each ear.  Available service medical records 
contain no reference to a hearing deficit.  An examination 
for separation from service was performed in December 1945.  
The ears were reported as normal.  Hearing acuity was 
reported as 15/15 in each ear on whispered voice testing.

A VA Form 526 ,Veterans Application for Pension or 
Compensation for Disability Resulting from Active Military or 
Naval Service (short form), was received by the VA on 
February 9, 1946.  The disease or injury for which the claim 
was made was identified as flatfeet.

The file contains a VA Form 3145, Notice of Assignment of C-
number, which sets forth a list of records received by the VA 
from the United States Navy Personnel Separation Center in 
St. Louis, Missouri, consisting of the following:  (1) One 
"descriptive sheet in health record (NMS form H-2)," (2) one 
"copy of medical record (Navy...)," (3) one "Form 526 or 
statement in lieu thereof," and (4) one "Enlisted record and 
report of separation...(NAVPERS 553)."  Each of the documents 
identified as having been received from the United States 
Navy is in the VA claims file.

By a rating decision of February 18, 1946, the RO denied 
service connection for bilateral pes planus.  The veteran was 
notified of the denial by a February 23, 1946, letter which 
was mailed to Echols, Kentucky.  No street address was shown.  

In a letter received by the RO on July 10, 1946, the veteran 
advised that he had been discharged at the Navy Separation 
Center in St. Louis, Missouri, on December 15, 1945, and that 
he had filed a claim for disability at that time.  He 
requested that he be advised as to what action had been taken 
on this claim.  A July 19, 1946, RO letter stated that a 
careful check of the papers filed in his case folder did not 
disclose any application.  The veteran was instructed that, 
if it was his intention to file a claim for service-connected 
disability, he should execute a Form 526, which was enclosed, 
and return it to the RO.  

A completed VA Form 526 was received from the veteran on July 
30, 1946, wherein the veteran requested compensation for 
"broken down arches."  In the space for remarks on the last 
page of the application, the veteran wrote that "[w]hen I was 
honorably separated from the naval service, I made a claim 
for disability benefits and was told that I would hear from 
it in about 6 mos.  I have waited that length of time and 
nothing has been done; my feet won't let me do any standing, 
therefore, I chose to make the most of myself by attending 
the University of Louisville, where I could stay off my feet 
as much as possible."  Received at the same time was a 
statement from V. F. Voss, M.D., pertaining to the feet.

A memorandum in the veteran's claim file dated September 18, 
1946, states that a claim number assigned to a Form 526 had 
been canceled and that all records had been consolidated 
under a different C-number.  A VA Form 3-3182, Adjustment of 
Duplicate Claims, indicates that the veteran's records had 
been consolidated under the veteran's current C-number.

The veteran was hospitalized at a VA hospital from September 
27 to October 9, 1946.  An examination performed during the 
hospitalization included a finding that the veteran's hearing 
was normal in both ears for spoken and whispered voice.  No 
abnormalities of the ears were reported.  

By a rating decision of January 1947, the RO granted service 
connection for bilateral pes planus, and assigned a 
10 percent rating from the day following discharge from 
military service.  Following receipt of a statement from Dr. 
Voss and review of findings from a November 1947 VA 
examination, a rating decision of December 1947 raised the 
rating for pes planus to 30 percent from October 2, 1947.  

A VA examination of the veteran's feet was performed in March 
1948, after which the RO informed the veteran that his rating 
was to be reduced to 10 percent from May 1948.  In response, 
the veteran submitted statements dated March 1948 from Dr. V. 
Stabile, and I. S. Rosenbaum, M.D., to the effect that the 
veteran was 50 percent disabled.  Those statements did not 
mention the veteran's hearing.  The RO restored the 
30 percent rating pending reexamination, which was performed 
in April 1948.  On review of the examination findings, the RO 
in May 1948 reaffirmed its decision to reduce the rating to 
10 percent.  This action was upheld by the Board in December 
1948.

In March 1989, the veteran filed an informal claim for 
service connection for hearing impairment.  The RO informed 
him in May 1989 that service connection had been denied since 
his service medical records showed that his hearing was 
normal at the time of separation.  The veteran filed a notice 
of disagreement in July 1989 in which he claimed that he had 
been found to have a 35 percent loss of hearing in his right 
ear and a 25-percent loss in his left ear at the Nichols VA 
Hospital in Louisville.  

In October 1989, the veteran submitted a September 1989 
statement from the Louisville Hearing Aid Center, Inc., where 
the veteran had undergone audiological testing in July 1982.  
At that time he had stated that his hearing loss was caused 
by noise exposure during Navy service.  The report of the 
July 1982 audiology testing showed pure tone thresholds in 
the right ear of 50, 55, 60, 60 and 60 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The 
thresholds in the left ear were 55, 60, 65, 60 and 75 at the 
same frequencies.  The speech discrimination score was 84 
percent in each ear.  

In a September 1989 statement, H. Voss, M.D., the widow of 
Dr. Voss, stated that the veteran and his family had been 
patients of Dr. Voss from about 1945 or 1946 and that the 
veteran had consulted Dr. Voss about a hearing loss.  All 
records had been lost in a major fire in the office and Dr. 
Voss had died in 1976.  

By a decision dated in June 1990, the Board denied an appeal 
for service connection for bilateral hearing loss.  

In August 1990 the veteran submitted additional evidence, 
including statements from several individuals to the effect 
that he had a long-standing hearing loss for which he wore a 
hearing aid.  Two of the statements indicated that the 
hearing loss had been present since the veteran left the Army 
in 1945.  Also received was a photocopy of a Form MA-1017 
entitled "Information for Persons Being Discharged or 
Released from Active Service."  The form indicated that the 
veteran had filed a claim for disability benefits for "ears" 
on December 14, 1945, at Lambert Field.  

Also received was an October 1983 audiology report from the 
Jewish Hospital.  The report showed a pure tone average of 56 
decibels in the right ear and 61 decibels in the left ear, as 
well as speech discrimination ability of 84 percent in the 
right ear and 60 percent in the left ear.  The results were 
interpreted as indicating mild to moderate to severe 
sensorineural hearing loss bilaterally.   

An August 1, 1990, letter from a consumer relations 
representative of Beltone responded to telephone inquiries by 
the veteran regarding the Beltone Overture hearing aid.  The 
letter stated that the Overture model had been introduced in 
1971 and had been obsolete for sales since 1984.  

A July 1990 statement from R. I. Edelson, Ph.D., a clinical 
neuropsychologist, advised that the veteran had been his 
patient since December 1982 and that at the time of the first 
interview, the veteran had shown him a form dated December 
14, 1945, indicating that he had filed a claim for disability 
benefits with regard to his hearing.  

By an order dated June 15, 1992, the Court vacated the June 
1990 Board decision and remanded the case for proceedings 
consistent with a Motion For Remand And To Stay Further 
Proceedings filed by the Secretary of Veterans Affairs, 
including preparation of an adequate statement of the reasons 
or bases for the decision.  In December 1992, the Board 
remanded the case to the RO for additional evidentiary 
development.  The RO was requested to determine whether 
records originally placed in duplicate claims folders under 
different claims numbers had been consolidated under the 
current claim number and to obtain any documents not present 
in the current record.  The RO was asked to obtain additional 
information from the veteran, including the circumstances 
surrounding the execution of Form MA-1017 in 1945.  The RO 
was to obtain records of treatment received by the veteran in 
1946 at the Nichols VA Hospital.  

In February 1993, the RO conducted inquiries within the VA to 
ascertain whether a claims file existed under the other file 
number previously assigned and it was ascertained that there 
was no record in existence under such number.  

A January 1993 statement from C. K. Dixon, Jr., M.D., 
responded to a request from the veteran concerning a referral 
for a hearing problem in 1948.  Dr. Dixon indicated that he 
was not a physician at that time and did not graduate from 
medical school until 1954.  In 1948 he was a "first aid man" 
for the American Standard Company in Louisville, where the 
veteran was also an employee, and assisted the company 
physician, who was deceased.  

On February 1993, the veteran submitted an affidavit in 
support of his VA claim.  He attributed his hearing loss to 
the firing of guns ranging in size from 20 millimeters to 12 
inches on the Battle Cruiser Alaska, stating that the cotton 
provided by the Navy was not enough to prevent irreparable 
hearing loss.  He claimed that when he left the Navy, 
physicians told him that he had lost 35 percent of his 
hearing in the right ear and 25 percent in the left ear.  He 
further maintained that when he pursued a VA claim concerning 
his ears, the rating for his feet was reduced from 30 percent 
to 10 percent without explanation.  He related that when he 
went to college on the GI Bill, he could not hear the 
professors and got low grades until he purchased a hearing 
aid on his own, the use of which resulted in a dramatic 
improvement in his marks.  Accompanying the affidavit were 
additional documents, including a statement from [redacted]
[redacted], a copy of a transcript from the University of 
Louisville showing his grades, and a copy of a May 1946 VA 
document entitled Award of Education or Training Subsistence 
Allowance.  

A June 1993 audiogram from Miracle Ear received in August 
1993 showed an average pure tone hearing loss of 55 decibels, 
65 decibels, 65 decibels, and 65 decibels in the right ear at 
1,000, 2,000, 3,000 and 4,000 Hertz in the right ear and of 
65 decibels, 70 decibels, 65 decibels and 65 decibels, 
respectively, in the left ear at the same frequencies.  The 
speech discrimination score was 80 percent in each ear and 88 
percent for both ears. 

By a decision dated in March 1994, the Board denied the 
veteran's appeal for service connection for bilateral hearing 
loss.  A May 1994 letter from the veteran to the Board was 
interpreted as a request for reconsideration of the March 
1994 Board decision.  The veteran was informed by letter in 
June 1994 that the motion for reconsideration was denied.

Submitted in connection with the reconsideration request were 
a number of additional documents, including duplicates of 
evidence already of record.  Included were statements from  
[redacted], [redacted], and [redacted], attesting to the 
presence of hearing loss after the veteran's discharge from 
service.  Also included was a December 1945 letter from a 
Navy chaplain informing the veteran's mother that the veteran 
was coming home and that he had been advised as to the rights 
and the benefits that were his because of his military 
service.  

In August 1994, the veteran requested a hearing in connection 
with his service connection claim.  In a hearing held at the 
RO in December 1994, he testified that in 1946 he had gone to 
the Nichols Hospital and filed a claim but had been told that 
there was no such things as compensation for a hearing loss.  
He related that his doctor, a Dr. Voss, has sent him there 
and had told him that his hearing was going to get worse.  He 
claimed that the VA had told him to keep the claims for his 
feet and his hearing loss separate, and that even in 1989 the 
VA would not take both claims on the same form.  The veteran 
presented additional evidence at the hearing.  Included was a 
newspaper article entitled "GI Joe Goes to College" and a 
June 1943 statement from W. Peyton, Superintendent of the 
Ohio County Public Schools in Hartford, Kentucky, attesting 
that the veteran had been neither tardy nor absent during 12 
years in the Ohio County School System, had graduated first 
in his class, and had received awards in scholarship, 
citizenship and athletics.  

The veteran testified at a second hearing at the RO in May 
1996.  He described exposure to loud noises due to gunfire 
while serving as a signal man aboard the USS Alaska.  He 
claimed that at separation he had been given hearing tests in 
a sound booth which determined that he had had a loss of 
hearing.  After service he had set up an appointment at the 
Nichols Hospital to be examined for his feet and had been 
instructed to bring the results of hearing tests performed by 
at least two private doctors.  He claimed that the people at 
the Nichols Hospital never gave him any follow-up tests for 
his ears and that he had to "go through the Veterans 
Administration to file the claim."  He reported that Dr. Voss 
had sent him to a hearing specialist and that he had 
resubmitted the claim to the Nichols Hospital in 1948 or 
1949, at which time the Nichols Hospital told him that there 
was no compensation for hearing loss.

After the hearing, the RO attempted to obtain additional 
records from the VA Medical Center in Louisville, Kentucky, 
for the period from December 1945 through January 1950, 
including records from the Nichols VA Hospital.  The reply 
stated that a search of "the basement" for anything that 
might have been left over from the Nichols Hospital days had 
revealed nothing.  The reply contained the following 
language:

Records on this patient were transferred 
to the Federal Records Center at Kansas 
City, Missouri, in December 1962.  The 
FRC at KC has informed us that all of 
those records from the late 50's and 
early 60's transfers were sent to the 
Federal Records Center at East Point, 
Georgia.  Kansas City did not keep any 
records telling what batch numbers or box 
numbers to locate where these records may 
be stored.  East Point will not search 
through all of their boxes, and there are 
thousands of the boxes, without the batch 
and box numbers.  Therefore, no 
information is available or retrievable 
on this patient.

By a decision issued in August 1997, the Board held that the 
evidence received since the March 1994 Board decision was not 
new and material and was therefore insufficient to reopen the 
claim for service connection for bilateral hearing loss.  In 
December 1998, the Court vacated the August 1997 Board 
decision.  The order granted a joint motion for remand and to 
stay further proceedings by the veteran and the Secretary 
which cited the need for further review of the claim by the 
Board in light of the recent decision of the Federal Circuit 
Court of Appeals in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In May 1999 the veteran's attorney submitted to the Board a 
brief on remand from the Court to which a number of exhibits 
were appended.  Exhibits A and B consisted of information 
concerning the USS Alaska.  Exhibit C was a duplicate copy of 
the May 1946 education award letter.  Exhibit D consisted of 
miscellaneous correspondence between the veteran and his 
attorney and the VA.  Exhibit E consisted of additional 
copies of various service department documents.  Exhibit F 
consisted of a report of audiometric testing performed in 
October 1995 at the Louisville Hearing Aid Center, Inc.  
There were pure tone thresholds of 55, 70, 60, and 70 
decibels, respectively, at 1,000, 2,000, 3,000 and 4,000 
Hertz in the right ear and 65, 75, 80 and 90 decibels, 
respectively, in the left ear at the same frequencies.  The 
speech discrimination scores were 84 percent in the right ear 
and 92 percent in the left ear.  Also included was a March 
1998 VA audiogram which showed pure tone thresholds of 60, 
75, 65 and 75 decibels in the right ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively, and pure tone 
thresholds of 60, 70, 70and 90 decibels in the left ear at 
the same frequencies.  The speech discrimination scores were 
72 percent in the right ear and 84 percent in the left ear.  

In August 1999, the Board held that, under the standard of 
review established by Hodge, evidence received since the 
March 1994 Board decision was new and material evidence and 
that the veteran's claim was reopened.  The Board remanded 
the case to the RO for additional evidentiary development, 
including a VA examination and an opinion regarding the 
likelihood that current hearing loss was related to military 
service.  

VA outpatient treatment records dated from January 1998 to 
October 1999 are of record.  In September 1999, the veteran 
was issued new hearing aids.  

The veteran underwent a VA audiology examination in  November 
1999.  After a review of the record, the examiner expressed 
the opinion that it was as likely as not that the veteran's 
hearing loss may have been due to excessive noise exposure in 
service.  Regarding current hearing problems, the veteran 
reported that he had difficulty hearing and understanding in 
all listening situations, especially in a group or background 
noise situation.  The pure tone thresholds at 1,000, 2,000, 
3,000, and 4,000 Hertz were 70, 70, 70 and 70 decibels in the 
right ear, with an average of 70 decibels for these 
frequencies, and 70, 75, 75 and 80 decibels in the left ear, 
with an average of 75 decibels for these four frequencies.  
The speech recognition score was 84 percent in the right ear 
and 88 percent in the left ear.  The diagnosis was severe 
mixed hearing loss bilaterally.

By a rating decision of February 2000, the RO granted service 
connection for bilateral hearing loss and assigned initial 
ratings of 10 percent from March 14, 1989, and 30 percent 
from November 29, 1999.  The rating decision contains the 
following language:

Service connection for bilateral hearing 
loss has been established as directly 
related to military service.  This 
condition is evaluated as 10 percent 
disabling from March 14, 1989, date of 
original claim.  Claim has been 
continuously prosecuted since that date.  
Service connection for hearing loss was 
denied on 5-25-89.  The veteran filed a 
Notice of Disagreement on 7-10-89.  Board 
of Veterans' Appeals upheld out (sic) 
decision on 6-27-90.  This decision was 
appealed to the Court of Veterans 
Appeals.  Court remanded case on 6-15-92.  
Board of Veterans' Appeals denied service 
connection for hearing loss on 3-22-94.  
Case was remanded on March 24, 1994, by 
U.S. Court of Veterans Appeals.

The veteran was evaluated in April 2000 at the Louisville ENT 
Associates by K. H. Richmond, M.D., who related that veteran 
had been fitted with hearing aids on multiple occasions in 
the left ear in recent years which provided some, but not 
complete, relief of the hearing loss.  On examination, the 
veteran could follow conversation with the hearing aid in 
place, but had obvious difficulty when it was removed.  On 
audiometric tests by an audiologist, the pure tone thresholds 
at 1,000, 2,000, 3,000, and 4,000 Hertz were 75, 70, 80 and 
80 decibels in the right ear and 80, 75, 85 and 95 decibels 
in the left ear.  The speech discrimination score was 
60 percent in the left ear and 92 percent in the right ear.  
The results were interpreted as severe to profound 
sensorineural hearing loss in the right and left ears.  

The veteran underwent further VA audiometric testing in 
November 2000.  He reported that he had tried four different 
hearing aids and could not hear much from the right ear.  He 
wore his hearing aid only in the left ear.  The pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 70, 
80, 80 and 85 decibels in the right ear and 70, 75, 75 and 
95 decibels in the left ear.  Using the Maryland CNC word 
list, the speech recognition scores were 84 percent in each 
ear.  The tests were interpreted to show severe sensorineural 
hearing loss in the right ear and severe to profound 
sensorineural hearing loss in the left ear.  Regarding the 
results obtained in April 2000 at the Louisville ENT 
Associates, the examiner commented that, except at 500 Hertz 
in the left ear, the pure tone thresholds in that report were 
fairly consistent with the current VA results.  The report 
contains the following language:

It is noted that there was a 24% 
difference in speech recognition scores 
for the right ear, with Louisville ENT 
Associates being poor.  However, one 
presentation level was used on 4-26-00 
audiogram from Louisville ENT Associates, 
where a better score was obtained at the 
second presentation level on audiogram 
dated 11-21-00.  There was no indication 
that the Maryland CNC word list, which is 
required for rating purposes was used 
during the 4-26-00, audiogram....

II.  Preliminary Matter -- the VCAA

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and its implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  In addition, VA must notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
submitted to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative which portion of 
the evidence is to be provided by the claimant and which part 
VA will attempt to obtain on behalf of the claimant.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  In 
general, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The implementing regulations are also effective 
November 9, 2000 (except for provisions pertaining to claims 
to reopen based upon the submission of new and material 
evidence, which are not applicable in the instant case).  

In the present case, the appeal includes an issue as to the 
effective date of a service connection award for defective 
hearing before March 1989 based on an allegation that the 
hearing disability had been present since 1945 and that 
service connection claims had been filed many years before 
1989.  The evidence as to these points has been exhaustively 
developed and it is clear that any relevant evidence that may 
still exist for that period has been obtained.  There is no 
reasonable possibility that further attempts to develop the 
record would aid in substantiating the claim.  In any event, 
for reasons explained below, it is not the factual evidence 
of record that is dispositive of the issue but rather the 
interpretation and application of the statutory and 
regulatory provisions pertaining to the finality and the 
reopening of previously disallowed claims.  The Court has 
previously held that the VCAA does not affect matters related 
to statutory interpretation.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober,  14 Vet. App. 227, 
231-32 (2000).  The Board therefore finds that neither the 
duty to assist nor the duty to notify provisions of the VCAA 
apply to the effective date issue before the Board.  

The VCAA is clearly applicable to the claim for increased 
ratings for defective hearing.  The veteran is fully aware of 
the nature of the evidence required to demonstrate the extent 
of disability due to hearing loss.  He has in fact submitted 
private audiograms and lay statements, and this material has 
been reviewed in adjudicating his claim.  The applicable law 
and regulations and the basis for the assignment of 
disability ratings for the assignment of separate ratings for 
separate periods of time were explained in the statement of 
the case.  VA has provided assistance in developing the 
evidence by obtaining available VA medical records and by 
performing two audiology examinations to determine the 
severity of defective hearing and reconcile VA findings from 
those of a private audiologist.  The veteran and his attorney 
have identified no additional records which would serve to 
support the claim, nor has the Board identified any from the 
record.

Accordingly, the Board finds that the notification and duty 
to assist provisions of the VCAA have been satisfied and that 
no further actions pursuant to the VCAA are required.  


III.  Earlier Effective Date for a Grant of Service 
Connection
for Bilateral Defective Hearing

Legal Criteria -- Effective date of service connection 
awards.  

The provisions of 38 U.S.C.A. § 5110 and its implementing VA 
regulation, 38 C.F.R. § 3.400 (2000), govern the assignment 
of effective dates of VA benefit awards.  The language of 
§ 5110(a) contains the following general provision:  

Unless specifically provided otherwise . 
. . the effective date of an award based 
on an original claim, a claim reopened 
after final adjudication, or a claim for 
increase of compensation . . . shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the date of 
receipt of application therefor.  

With respect to compensation awards specifically, subsection 
(b)(1) of § 5110 provides as follows:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.

If a claim is not received within one year after discharge or 
release, a subsequent compensation award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2001).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F 3d. 1356 (1998); 
Elkins v. West, 12 Vet. App. 209, 214-9 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).  

If a claim is found to be reopened and is allowed on a new 
factual basis other than receipt of additional service 
department records following a prior final disallowance, the 
effective date of a resulting award will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii) (2001).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (2001).  Upon request made in 
person or in writing, the Secretary shall furnish, free of 
expense, all such printed instructions and forms as may be 
necessary in establishing the claim.  38 U.S.C.A. § 5102 
(West 1991). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2001).  A claim 
"means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2001).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2001).  A "finally adjudicated claim" is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  
38 C.F.R. § 3.160(d) (2001); see also 38 C.F.R. §§ 20.1103, 
20.1104 (2001).

Discussion  

The selection of March 14, 1989, as the effective date of the 
award of service connection for defective hearing pursuant to 
38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2) (2001) 
reflects findings by the rating board that the application 
received on March 14, 1989, constituted the veteran's 
original claim for a hearing loss disability and that such 
claim had been in a continuously open or "pending" status 
since that date.  In finding that the claim had been pending 
since March 1989, the RO failed to take into account the fact 
that the March 1989 claim had been followed by extensive 
adjudication before the Board and the Court which had 
culminated in the eventual issuance of a Board decision in 
March 1994 which denied service connection for a hearing 
disability.  The veteran did not appeal the March 1994 
decision to the Court, but instead attempted, unsuccessfully, 
to obtain Board reconsideration of the decision.  Thereafter, 
beginning later in 1994, he renewed his efforts to pursue a 
service connection claim.  Further adjudication at the RO, 
Board and Court ensued before it was ultimately determined 
that the new evidence was new and material evidence under the 
law, that the claim had been reopened, and that a new factual 
basis for the granting of service connection had been 
received.  See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.104 (2001).  When service connection is granted 
on a new factual basis following a prior final disallowance, 
the effective date of the award is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(ii) (2001).  

The award of compensation based on a grant of service 
connection from March 1989 was therefore contrary to the law.  
At no time has the RO explained why the March 1994 Board 
decision was not considered when the March 1989 effective 
date was assigned.  In reciting the adjudicative history of 
the case in the above-quoted passage from the February 2000 
rating decision, the RO incorrectly cited March 1994 as the 
date of a Court remand.  No Court remand was issued in March 
1994, and the rating board's erroneous statement was never 
rectified.  The existence of the March 1994 decision was not 
mentioned in subsequent adjudicative documents until the 
October 2000 statement of the case, which observed that "it 
could be argued" that the Board's decision was a final denial 
of the veteran's claim.  

The veteran contends that the service connection award should 
have been made effective from the date of his discharge from 
service because a hearing loss disability has been present 
throughout the entire period since then, and because VA 
failed to properly develop and adjudicate multiple service 
connection claims filed in 1945, including one filed at 
Lambert Field while he was still in the Navy.  He maintains 
that at the urging of VA he raised the matter of hearing loss 
with his private physician, Dr. Voss, who referred him to 
specialists for audiological testing, but that VA refused to 
accept these reports and took the erroneous legal position 
that compensation was not payable for hearing loss 
disabilities.  He attributes the absence of documentation of 
these events to the fact that he was told to keep his foot 
and ear claims separate, to the unavailability of archived 
records from the Nichols VA Hospital, and to VA's erroneous 
creation of a second claims file under a different claim 
number, the contents of which may have been lost.  His 
attorney argues that, under the doctrine of spoliation, the 
veteran is entitled to a presumption that lost or destroyed 
records would have been favorable to his claim. 

VA attempts to obtain additional documentation which would 
either substantiate or refute the veteran's version of events 
has been diligent and thorough to the point where it is now 
virtually certain that no further evidence concerning any 
previous claims would be available from any official source.  
The Board is not without sympathy for the veteran's position 
since the evidence he has submitted, even before the November 
2000 medical opinion that provided the requisite evidence of 
a nexus to service, tends to show the existence of a hearing 
loss since service.  In addition, assuming the authenticity 
and integrity of the service department documents 
acknowledging receipt of a claim for the ears at or just 
before separation, it is possible that administrative 
irregularities may have occurred which prevented the timely 
adjudication thereof.  On the other hand, it is by no means 
certain that this is the case, and it is possible that fault 
delay the adjudication of any hearing claim filed in service 
lies in the service department's failure to forward the claim 
to VA.  The veteran's allegation regarding receipt of 
erroneous VA information concerning the unavailability of 
disability compensation for hearing loss is unverifiable, and 
the contention that the reduction of the rating for the feet 
was in retaliation for his pursuit of a hearing loss claim is 
entirely unsupported in the record.  In addition, even if the 
claim had been adjudicated promptly, it cannot be stated in 
retrospect that the outcome of such adjudication would have 
been favorable to the veteran.  While it is possible that 
further evidentiary development in the years immediately 
after service might have produced additional documentation 
sufficient to support a service connection award, it is by no 
means certain that this would have been the case.  

For the purposes of the present decision, however, it is not 
necessary to resolve these matters.  Essentially the same 
contentions were before the Board in March 1994, when the 
Board found that the presence of hearing loss in service was 
not documented in the record and that an etiological link 
between postservice hearing loss and service had not been 
shown.  In the absence of an appeal of that decision to the 
Court and a favorable ruling on such appeal, the Board's 
decision was conclusive as to the veteran's entitlement to 
service connection based on the evidence then of record.  
Whether the claim that culminated in the March 1994 decision 
is deemed to have been in a pending status within the meaning 
of 38 C.F.R. § 3.160(c) since March 1989 or since July 1946, 
the result is the same.  Once the Board's March 1994 decision 
became final, entitlement to service connection could be 
established only by submission of new and material evidence, 
and under the above-cited law and regulations, an award of 
service connection based on receipt of new and material 
evidence is effective from the date of receipt of the new and 
material evidence and no earlier.  

The Board's March 1994 decision is therefore an 
insurmountable obstacle to revision of the effective date 
subsequently assigned for the service connection grant.  The 
fact that the RO ignored the Board's decision and awarded 
service connection for several years during which the veteran 
had no entitlement is not binding on the Board and does not 
affect the present determination.  The United States Court of 
Appeals for the Federal Circuit has acknowledged, in another 
VA context, the principle that an inferior tribunal, the RO, 
does not have the authority to collaterally review the 
actions of a superior one, the Board.  See Smith v. Brown, 35 
F.3d 1516, 1526 (Fed. Cir. 1994). 

In short, for reasons discussed above, and particularly in 
light of the unappealed March 1994 Board decision which 
denied service connection for hearing loss, there is simply 
no legal basis for assigning an effective date for an award 
of service connection for bilateral hearing loss prior to 
March 14, 1989.  The Court has held that where the law and 
not the evidence is dispositive of an issue on appeal, the 
claim should be denied or the appeal terminated based on the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Shields v. Brown, 8 Vet. App. 346, 351-352 (1995).  
Accordingly, the appeal for an earlier effective date for the 
grant of service connection for defective hearing is denied.  

If the veteran believes that the Board's March 1994 decision 
denying service connection for hearing loss on the basis of 
the evidence then of record is erroneous, he is free to 
challenge that decision on the basis of clear and 
unmistakable error (CUE).  Before November 21, 1997, a 
claimant was precluded by law from collaterally attacking a 
prior final Board decision by alleging CUE in either the 
Board's decision or in a rating decision that was subsumed in 
that decision.  Smith, Id.  However, a challenge to a Board 
decision may now be made pursuant to authority granted by 
Public Law No. 105-106, which codified and made applicable to 
decisions of the Board, without substantive change, an 
existing VA regulation, 38 C.F.R. § 3.105(a), which provides 
for revision of RO decisions on the basis of CUE.  See 
38 U.S.C.A. §§ 5109(a) and 7111 (West 1991 & Supp. 2001).  
Comprehensive regulations pertaining to CUE challenges under 
Public Law No. 105-111 are found at 38 C.F.R. §§ 20.1400-
20.1407 (2001).  A request for CUE review of a Board decision 
must be made directly to the Board.  38 C.F.R. § 20.1404(c) 
(2001).  

IV.  Increased Ratings for Defective Hearing

Legal criteria  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
such cases, separate compensable evaluations known as 
"staged" ratings may be assigned for separate periods of time 
if such distinct periods are shown by competent evidence of 
record during the pendency of the appeal.  Fenderson at 126.

Under the rating schedule, ratings for defective hearing are 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with the 
degree of speech discrimination ability.  38 C.F.R. § 4.85, 
Codes 6100-6110 (2001).  The VA rating schedule sets forth 
11 levels of auditory acuity, shown in chart form, designated 
as level I for essentially normal hearing through level XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII 
(2001).

Effective June 10, 1999, while the veteran's claim was 
pending, the VA amended the provisions of the Rating Schedule 
pertaining to the evaluation of service-connected hearing 
loss and other ear disabilities.  See 64 Fed. Reg. 25,202 
through 25,210 (1999) [codified at 38 C.F.R. §§ 4.85-4.87].  
Where a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, Dudnick v. Brown, 10 Vet. App. 79 (1997).  
See also VAOPGCPREC 3-2000 (2000).  As shown below, the 
revised criteria are the most beneficial criteria for the 
veteran's claim for the periods beginning after June 10, 
1999.  

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
solely on the basis of organic impairment of hearing acuity 
established by controlled speech discrimination tests and the 
average hearing threshold level determined by pure tone 
audiometry testing.  Ratings for defective hearing were 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with the 
degree speech discrimination ability.  38 C.F.R. § 4.85 and 
§ 4.87, Codes 6100 through 6111 (as in effect before June 10, 
1999).  Under the revised criteria effective June 10, 1999, 
the schedular criteria based on pure tone audiometry and 
speech discrimination for the purpose of determining the 
applicable auditory acuity level are the same, but provisions 
for evaluating exceptional patterns of hearing impairment 
were added.  Revisions to 38 C.F.R. § 4.86 specify the 
following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  

Discussion  

The period since the March 1989 effective date of the service 
connection award for defective hearing has been subdivided 
for rating purposes into three separate segments during which 
ratings of 10 percent, 30 percent, and 40 percent have been 
in effect from March 1989, November 1999, and November 2000, 
respectively.  The ratings constitute "staged" ratings within 
the meaning of Fenderson, Id.  Each must be considered 
separately.

A 10 percent rating for bilateral hearing loss was in effect 
for the period from March 1989 until November 1999.  During 
that time audiometric testing performed in June 1993, showed 
average pure tone thresholds of 63 decibels in the right ear 
and 66 decibels in the left ear with a speech discrimination 
ability of 80 percent, bilaterally.  These results translate 
to Level IV hearing in each ear consistent with the 
10 percent rating assigned.  

The veteran was thereafter examined in October 1995 at the 
Louisville Hearing Aid Center.  The average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 64 
decibels in the right ear and 78 decibels in the left ear.  
In combination with speech discrimination scores of 84 
percent and 92 percent for the right and left ears, 
respectively, these results represented Level III hearing in 
the right ear and Level II hearing in the left ear under 
Table VI, which translate to a noncompensable (0 percent) 
rating.  The RO nevertheless continued the 10 percent rating 
and reexamined the veteran in March 1998, at which time the 
average pure tone thresholds were 69 decibels in the right 
ear and 73 decibels in the left ear with speech 
discrimination scores of 72 percent and 84 percent, 
respectively.  These findings represent Level VI and Level 
III hearing consistent with a 10 percent rating.  No further 
rating adjudication took place following this examination 
until February 2000, when the 30 percent rating was assigned 
on the basis of results obtained on retesting in November 
1999.  

The 30 percent rating assigned from November 1999 reflected 
application of revised rating criteria that went into effect 
on June 10, 1999.  The revised criteria retained the 
preexisting formulation for ratings for hearing loss 
disabilities based on pure tone audiometry and controlled 
speech discrimination tests but made regulatory the existing 
VA practice of assigning speech discrimination scores 
obtained by use of the Maryland CNC speech discrimination 
test.  The requirement that the test results reflect the use 
of any hearing aids worn by the patient was also made 
regulatory.  In addition, the revised criteria included 
additional provisions for rating certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 in cases where the speech discrimination 
test may not reflect the severity of communicative 
dysfunction experienced by certain veterans.  These patterns 
were identified in review studies carried out by the Veterans 
Health Administration's Audiology and Speech Pathology 
Service in 1991.  One of the new provisions, found in 
38 C.F.R. § 4.86(a), provides that, if pure tone thresholds 
at any four of five specified frequencies, specifically 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, are 55 decibels or 
more, an evaluation may be assigned under either Table VI or 
Table VIa, whichever results in a higher evaluation.  The 
provisions of 38 C.F.R. § 4.86(a) have been applied in the 
veteran's case as the basis for the assignment of a 
30 percent rating from November 1999 and a 40 percent rating 
from November 2000.  The other new provision for the rating 
of special forms of hearing impairment, codified at 38 C.F.R. 
§ 4.86(b), does not apply in the present case.  

The 30 percent rating assigned for the period since November 
1999 was based on audiometric test results obtained at the VA 
examination in November 1999.  Pure tone thresholds of 70 
decibels or higher were obtained at 1,000, 2,000, 3,000, and 
4,000 Hertz in each ear.  Applying the revised criteria, 
which permit omission of the speech discrimination scores, 
these results translate to Level VI hearing in each ear, 
which result in a 30 percent rating under Table VII.  
38 C.F.R. § 4.86(a).

The test results obtained in April 2000 at the Louisville ENT 
Clinic show Level VII hearing in the right ear and Level III 
in the left ear, using Table VI.  However, applying 38 C.F.R. 
§ 4.86(a), for exceptional patterns of hearing loss, results 
in Level VI hearing impairment in the right ear, and Level 
VIII hearing impairment in the left ear.  It is less 
favorable to apply 38 C.F.R. § 4.86(a) to the right ear, but 
more favorable to apply it to the left ear.  The result of a 
combined Level VII in the right ear and Level VIII in the 
left ear results in a 40 percent rating.  As such, the Board 
finds that a 40 percent rating is warranted from April 26, 
2000, the date of the examination.  

The 40 percent rating assigned from November 2000 was based 
on test results obtained at a VA examination in November 
2000.  According to these scores, the veteran had Level VII 
hearing in each ear, under Table VIa.  Under Table VII, Level 
VII hearing in each ear warrants a 40 percent rating under 
Code 6100, but no higher. 

The veteran complains of difficulty hearing in noisy 
situations or in crowds, and there is evidence that he has 
been using hearing aids for a number of years.  As noted 
above, by regulation the use of hearing aids is not relevant 
to the determination of disability evaluations for defective 
hearing.  38 C.F.R. § 4.85(a) (2001).  In addition, the 
rating criteria make no provision for consideration of 
subjective complaints.  To the contrary, the selection of a 
disability evaluation for hearing loss is derived from the 
mechanical application of the rating schedule to the numeric 
designation assigned on the basis of audiometric test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order for the rating to reflect the complaints 
regarding problems encountered in everyday hearing 
situations, the Board would have to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  The Court has 
held that the Board does not have jurisdiction to assign an 
extraschedular rating in the first instance and that such a 
rating may be granted only by certain officials at the VA 
Central Office listed in the regulation, specifically, the 
Undersecretary for Benefits (formerly the Chief Benefits 
Director) of the Director of the VA Compensation and Pension 
Service.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  In 
the present case, the record does not show unusual or unique 
forms of impairment that would set him apart from other 
individuals who have a hearing deficit of similar nature and 
magnitude.  In the absence of exceptional circumstances that 
would justify disregard of the usual schedular criteria for 
evaluating hearing loss disability, the Board finds no 
justification for referral of the case to the VA Central 
Office for extraschedular consideration.  

Based on current findings and a review of the entire evidence 
of record, the Board concludes the following.  The 
preponderance of the evidence is against assigning a rating 
in excess of 10 percent for bilateral hearing loss for the 
period from March 14, 1989 to November 29, 1999, and a rating 
in excess of 30 percent for the period from November 29, 1999 
to April 26, 2000.  However, the evidence supports assignment 
of a 40 percent rating from April 26, 2000 to the present, 
and there is no basis for a rating in excess of 40 percent 
during that time.  The Board has considered the benefit of 
the doubt rule in this case, and applied it where 
appropriate.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).



ORDER

An effective date earlier than March 14, 1989, for the grant 
of service connection for bilateral hearing loss is denied.

The criteria have not been met to assign ratings higher than 
10 percent from March 14, 1989 to November 29, 1999, and 
30 percent from November 29, 1999, to April 26, 2000, and the 
appeal is denied.  

Subject to the rules and regulations governing awards of 
monetary benefits, a 40 percent rating, but no higher, is 
awarded for bilateral hearing loss from April 26, 2000 to the 
present. 



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


